Name: Commission Regulation (EC) No 2807/2000 of 20 December 2000 amending Regulation (EC) No 1866/95 establishing detailed rules for application in the poultrymeat and eggs sector of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  Europe;  international trade
 Date Published: nan

 Avis juridique important|32000R2807Commission Regulation (EC) No 2807/2000 of 20 December 2000 amending Regulation (EC) No 1866/95 establishing detailed rules for application in the poultrymeat and eggs sector of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part Official Journal L 326 , 22/12/2000 P. 0010 - 0011Commission Regulation (EC) No 2807/2000of 20 December 2000amending Regulation (EC) No 1866/95 establishing detailed rules for application in the poultrymeat and eggs sector of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2341/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia(1), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2766/2000 of 14 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania(2), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 1866/95 of 26 July 1995 establishing detailed rules for the application in the poultrymeat and eggs sector of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part(3), as last amended by Regulation (EC) No 1429/2000(4), lays down rules for application in the poultrymeat and eggs sector of the arrangements laid down in these Agreements. It should be amended in line with the provisions on poultrymeat adopted by Regulations (EC) No 2341/2000 and (EC) No 2766/2000 which apply from 1 July 2000 and 1 January 2001 respectively.(2) Repayment of import duties on products of group 50 listed in Annex I.A. to Regulation (EC) No 1866/95 as it existed before entry into force of this Regulation and imported under licences used from 1 July 2000 falls within the scope of Articles 878 to 898 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(5), as last amended by Regulation (EC) No 1602/2000(6).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1866/95 is amended as follows:1. The following Article 2a is inserted:"Article 2aArticle 2 and Article 4(1) notwithstanding, licence applications may be submitted only between 1 and 10 January 2001 for all quantities available for the period 1 January to 30 June 2001 referred to in Annex I.B."2. Annex I.A. is replaced by Annex I to this Regulation.3. Annex I.B. is replaced by Annex II to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.However, Article 1(2) shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 271, 24.10.2000, p. 7.(2) OJ L 321, 19.12.2000, p. 8.(3) OJ L 179, 29.7.1995, p. 26.(4) OJ L 161, 1.7.2000, p. 49.(5) OJ L 253, 11.10.1993, p. 1.(6) OJ L 188, 26.7.2000, p. 1.ANNEX I"A. PRODUCTS ORIGINATING IN LATVIAReduction of 100 % in Common Customs Tariff duty>TABLE>"ANNEX II"B. PRODUCTS ORIGINATING IN LITHUANIAReduction of 100 % in Common Customs Tariff duty>TABLE>"